Aaron A. Mitchell, Esq.
Lawall & Mitchell, LLC
162 E. 64th Street 10065
New York, New York

                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
BAIQIAO TANG a/k/a TANG BAIQIAO
and JING GENG                                               Civil Action No.: 1:17-cv-09031-JFK

                                   Plaintiffs,
        v.                                                    ANSWER TO SECOND AMENDED
                                                              COMPLAINT
WENGUI GUO a/k/a MILES KWOK
a/k/a GUO WENGUI a/k/a HO WAN KWOK,
GOLDEN SPRING (NEW YORK) LTD.,
RULE OF LAW FOUNDATION III INC.,
RULE OF LAW SOCIETY IV INC., and
SARACA MEDIA GROUP, INC.,

                                    Defendants.
----------------------------------------------------------x

        Defendants Guo Wengui a/k/a Miles Kwok and Golden Spring (New York) Ltd.

(hereinafter “Defendants”), by their attorneys Lawall & Mitchell, LLC, as and for his answer to

Plaintiffs Baiquao Tang and Jing Geng’s (hereinafter, “Plaintiffs”) Second Amended Complaint

respectfully alleges and responds as follows:

        1.       Defendants admit that Plaintiffs brought action alleging certain causes of action

against them as asserted in paragraph “1” of the Second Amended Complaint, except to deny that

any merit exists to Plaintiffs claims.

        2.       Defendants deny knowledge and information sufficient to form a belief as to the




                                                         1
truth of the matter asserted in paragraph “2” of the Second Amended Complaint, except to note

that Plaintiffs allege in their Second Amended Complaint that their “activism” is intended to reap

financial gain for themselves.

       3.      Defendants deny the truth of the matter asserted in paragraph “3” of the Second

Amended Complaint, except to admit that various trademarks have been filed.

       4.      Defendants deny the truth of the matter asserted in paragraph “4” of the Second

Amended Complaint, except to admit that Mr. Kwok does have a large social media following

that support his efforts to bring the Rule of Law to China.

       5.      Defendants deny the truth of the matter asserted in paragraph “5” of the Second

Amended Complaint.

       6.      Defendants deny the truth of the matter asserted in paragraph “6” of the Second

Amended Complaint, except to admit that Mr. Kwok’s posts are viewed by millions of visitors.

       7.      Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “7” of the Second Amended Complaint.

       8.      Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “8” of the Second Amended Complaint, except to note

that Plaintiffs allege in their Second Amended Complaint that their “activism” is intended to reap

financial gain for themselves.

       9.      Defendants admit the truth of the matter asserted in paragraph “9” of the Second

Amended Complaint, except to note that Defendant Kwok is a citizen of Hong Kong.

       10.     Defendants deny the truth of the matter asserted in paragraph “10” of the Second

Amended Complaint, except to admit that Defendant GSNY is a Delaware Corporation

authorized to do business in the State of New York.



                                                 2
       11.    Defendants deny the truth of the matter asserted in paragraph “11” of the Second

Amended Complaint.

       12.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “12” of the Second Amended Complaint.

       13.    Defendants deny the truth of the matter asserted in paragraph “13” of the Second

Amended Complaint.

       14.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “14” of the Second Amended Complaint.

       15.    Defendants deny the truth of the matter asserted in paragraph “15” of the Second

Amended Complaint.

       16.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “16” of the Second Amended Complaint.

       17.    Defendants deny the truth of the matter asserted in paragraph “17” of the Second

Amended Complaint.

       18.    Defendants deny the implication that the identified entities are “Kwok’s Entities”

as set forth in paragraph “18” of the Second Amended Complaint.

       19.    Defendants deny the truth of the matter asserted in paragraph “19” of the Second

Amended Complaint.

       20.    Defendants deny the truth of the matter asserted in paragraph “20” of the Second

Amended Complaint.



       21.    Defendants deny the truth of the matter asserted in paragraph “21” of the Second

Amended Complaint.



                                               3
       22.    Defendants deny the truth of the matter asserted in paragraph “22” of the Second

Amended Complaint.

       23.    Defendants deny the truth of the matter asserted in paragraph “23” of the Second

Amended Complaint.

       24.    Defendants deny the truth of the matter asserted in paragraph “24” of the Second

Amended Complaint.

       25.    Defendants deny the truth of the matter asserted in paragraph “25” of the Second

Amended Complaint.

       26.    Defendants deny the truth of the matter asserted in paragraph “26” of the Second

Amended Complaint.

       27.    Defendants deny the truth of the matter asserted in paragraph “27” of the Second

Amended Complaint.

       28.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “28” of the Second Amended Complaint.

       29.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “29” of the Second Amended Complaint.

       30.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “30” of the Second Amended Complaint.

       31.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “31” of the Second Amended Complaint.

       32.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “32” of the Second Amended Complaint.

       33.    Defendants deny knowledge and information sufficient to form a belief as to the



                                              4
truth of the matter asserted in paragraph “33” of the Second Amended Complaint.

       34.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “34” of the Second Amended Complaint.

       35.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “35” of the Second Amended Complaint.

       36.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “36” of the Second Amended Complaint.

       37.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “37” of the Second Amended Complaint, except to

admit that Plaintiff Tang receives donations.

       38.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “39” of the Second Amended Complaint, except to

admit that Plaintiff Tang receives donations and financial contributions.

       39.     Defendants admit the truth of the matter asserted in paragraph “39” of the Second

Amended Complaint, except deny knowledge and information sufficient to form a belief as to

whether other people and entities hold Plaintiff Tang in “high regard”.

       40.     Defendants admit the truth of the matter asserted in paragraph “40” of the Second

Amended Complaint, except to deny the truth as to the allegation that Mr. Kwok had

“connections with senior officials in the Chinese government”.

       41.     Defendants deny the truth of the matter asserted in paragraph “41” of the Second

Amended Complaint, except to admit that Mr. Kwok lives in an apartment in New York City and

is leading the resistance against the corruption within the Chinese Government.

       42.     Defendants admit the truth of the matter asserted in paragraph “42” of the Second



                                                5
Amended Complaint.

       43.     Defendants deny knowledge and information sufficient to form a belief as to the

       truth of the matter asserted in paragraph “43” of the Second Amended Complaint.

       44.     Defendants deny the truth of the matter asserted in paragraph “44” of the Second

Amended Complaint, except to admit that Plaintiff Tang did endorse Defendant Kwok.

       45.     Defendants deny the truth of the matter asserted in paragraph “45” of the Second

Amended Complaint.

       46.     Defendants deny the truth of the matter asserted in paragraph “46” of the Second

Amended Complaint.

       47.     Defendants deny the truth of the matter asserted in paragraph “47” of the Second

Amended Complaint, except to admit that Mr. Kwok is an activist and whistleblower.

       48.     Defendants deny the truth of the matter asserted in paragraph “48” of the Second

Amended Complaint, except to admit that Mr. Kwok is very active on social media.

       49.     Defendants deny the truth of the matter asserted in paragraph “49” of the Second

Amended Complaint, except to admit that Mr. Kwok’s social media posts are very much pro-

democracy.

       50.     Defendants admit that certain U.S. Trademarks were filed such as the one alleged

in paragraph “50” of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       51.     Defendants admit that certain U.S. Trademarks were filed such as the one alleged

in paragraph “51” of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       52.     Defendants admit that certain U.S. Trademarks were filed such as the one alleged



                                               6
in paragraph “52” of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       53.     Defendants admit that certain U.S. Trademarks were filed such as the one alleged

in paragraph “53” of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       54.     Defendants admit, as alleged in paragraph “54”, that certain trademarks were filed

in the United Kingdom of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       55.     Defendants admit that the domain name www.guo.media was registered as

alleged in paragraph “55” of the Second Amended Complaint, except deny the allegation that the

“Kwok Entities” registered same.

       56.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “56” of the Second Amended Complaint, except to

admit that Mr. Kwok has participated in a number of interviews.

       57.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “57” of the Second Amended Complaint, except to

admit that Mr. Kwok has published a number of videos since mid-January 2018.

       58.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “58” of the Second Amended Complaint, Defendants

defer to the referenced website for its true terms and conditions.

       59.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “59” of the Second Amended Complaint, Defendants

defer to the referenced website for its true terms and conditions.



                                                 7
       60.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “60” of the Second Amended Complaint, Defendants

defer to the referenced website for its true terms and conditions.

       61.     Defendants admit that certain U.S. Trademarks were filed such as the one alleged

in paragraph “61” of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       62.     Defendants admit that certain U.S. Trademarks were filed such as the one alleged

in paragraph “62” of the Second Amended Complaint, except denies the allegation as to the

purported dual-filers.

       63.     Paragraph “63” of the Second Amended Complaint appears to call for a legal

conclusion related to the assignment and/or transferred rights in a trademarks, Defendants defer

to the referenced assignment for its true terms and conditions and defer to US trademark law as

to its application to said assignment.

       64.     Defendants deny the truth of the matter asserted in paragraph “64” of the Second

Amended Complaint.

       65.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “65” of the Second Amended Complaint, Defendants

defer to the referenced website and “Applied-For Design Mark” for its true terms and conditions.

       66.     Defendants deny the truth of the matter asserted in paragraph “66” of the Second

Amended Complaint.

       67.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “67” of the Second Amended Complaint, except to

admit that Mr. Kwok did participate in a press conference attended by Steve Bannon.



                                                 8
       68.     Defendants admit truth of the matter asserted in paragraph “68” of the Second

Amended Complaint.

       69.     Defendants deny the truth of the matter asserted in paragraph “69” of the Second

Amended Complaint.

       70.     Paragraph “70” of the Second Amended Complaint appears to call for a legal

Conclusion related to IRS guidelines, as such Defendants defer to said guidelines for their true

terms and conditions.

       71.     Paragraph “71” of the Second Amended Complaint appears to state an opinion as

to similarities between two websites, Defendants defer to the referenced websites as to any

differences and/or similarities.

       72.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “72” of the Second Amended Complaint and defer to the

referenced “mission statements’ for their true terms and conditions.

       73.     Paragraph “73” of the Second Amended Complaint appears to state an opinion as

to what the “casual observer” would understand as to difference between the two referenced

organizations, as such Defendants cannot respond to this paragraph, except to note that the

Second Amended Complaint itself clearly admits that the two separate organization are headed

by two distinguished and highly recognizable individuals.

       74.     Defendants admit truth of the matter asserted in paragraph “74” of the Second

Amended Complaint.

       75.     Defendants deny the truth of the matter asserted in paragraph “75” of the Second

Amended Complaint.




                                                9
       76.    Defendants admit truth of the matter asserted in paragraph “76” of the Second

Amended Complaint.

       77.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “77” of the Second Amended Complaint except to deny

that to Defendants knowledge, the Rule of Law Fund publishes any video “infomercials.

       78.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “78” of the Second Amended Complaint except to deny

that to Defendants knowledge, the Rule of Law Fund publishes any video “infomercials.

       79.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “79” of the Second Amended Complaint, except to deny

that to Defendants knowledge, the Rule of Law Fund publishes any video “infomercials.

       80.    Defendants deny the truth of the matter asserted in paragraph “80” of the Second

Amended Complaint.

       81.    Defendants deny the truth of the matter asserted in paragraph “81” of the Second

Amended Complaint.

       82.    Defendants deny the truth of the matter asserted in paragraph “75” of the Second

Amended Complaint.

       83.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “83” of the Second Amended Complaint.

       84.    Defendants deny the truth of the matter asserted in paragraph “84” of the Second

Amended Complaint.

       85.    Defendants deny the truth of the matter asserted in paragraph “85” of the Second

Amended Complaint.



                                              10
       86.     Defendants deny the truth of the matter asserted in paragraph “86” of the Second

Amended Complaint.

       87.     Defendants deny the truth of the matter asserted in paragraph “87” of the Second

Amended Complaint and note the absurdity of Tang’s position that if two individuals speak out

against corruption within the CCP, then they are “competing” with logic like that it no wonder

that Plaintiff Tang has not succeeded in his stated goal to free China of the corruption within the

CCP.

       88.     Defendants are unclear as to the “subject” Tang claims to have authored books on

and, as such cannot admit or deny the allegation in paragraph “88” of the Second Amended

Complaint.

       89.     Defendants deny the truth of the matter asserted in paragraph “89” of the Second

Amended Complaint.

       90.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “90” of the Second Amended Complaint.

       91.     Defendants cannot admit or deny the incognizable assertions, if any, made in

paragraph “91” of the Second Amended Complaint as it references unidentified “below Videos,

Tweets, and Posts” which would be necessary to form a response.

       92.     Defendants deny the truth of the matter asserted in paragraph “92” of the Second

Amended Complaint.

       93.     Defendants deny the truth of the matter asserted in paragraph “93” of the Second

Amended Complaint.

       94.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “94” of the Second Amended Complaint.



                                                11
       95.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “95” of the Second Amended Complaint.

       96.    Defendants deny the truth of the matter asserted in paragraph “96” of the Second

Amended Complaint.

       97.    Defendants admit truth of the matter asserted in paragraph “97” of the Second

Amended Complaint, except to deny any implication that the allegations relate in any way to any

wrongdoing by Mr. Kwok recognizing instead that the actions alleged are part of a campaign of

unrestricted warfare being waged against Mr. Kwok by the CCP.

       98.    Defendants deny the truth of the matter asserted in paragraph “98” of the Second

Amended Complaint.

       99.    Defendants deny the truth of the matter asserted in paragraph “99” of the Second

Amended Complaint.

       100.   Defendants deny the truth of the matter asserted in paragraph “100” of the Second

Amended Complaint.

       101.   Defendants deny the truth of the matter asserted in paragraph “101” of the Second

Amended Complaint.

       102.   Defendants deny the truth of the matter asserted in paragraph “102” of the Second

Amended Complaint.

       103.   Defendants deny the truth of the matter asserted in paragraph “103” of the Second

Amended Complaint.

       104.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “104” of the Second Amended Complaint.




                                              12
       105.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “104” of the Second Amended Complaint.

       106.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “104” of the Second Amended Complaint.

       107.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “107” of the Second Amended Complaint, except to

admit that Mr. Kwok does often publish lengthy Chinese language videos.

       108.    Defendants deny the truth of the matter asserted in paragraph “108” of the Second

Amended Complaint.

       109.    Defendants deny the truth of the matter asserted in paragraph “109” of the Second

Amended Complaint.

       110.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “110” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       111.    Defendants deny the truth of the matter asserted in paragraph “109” of the Second

Amended Complaint.

       112.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “112” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       113.    Defendants deny the truth of the matter asserted in paragraph “113” of the Second

Amended Complaint.



                                               13
       114.   Defendants deny the truth of the matter asserted in paragraph “114” of the Second

Amended Complaint.

       115.   Defendants deny the truth of the matter asserted in paragraph “115” of the

Second Amended Complaint.

       116.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “116” of the Second Amended Complaint.

       117.   Defendants deny the truth of the matter asserted in paragraph “117” of the

Second Amended Complaint.

       118.   Defendants deny the truth of the matter asserted in paragraph “118” of the

Second Amended Complaint.

       119.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “119” of the Second Amended Complaint.

       120.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “120” of the Second Amended Complaint.

       121.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “121” of the Second Amended Complaint.

       122.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “122” of the Second Amended Complaint.

       123.   Defendants deny the truth of the matter asserted in paragraph “123” of the

Second Amended Complaint.

       124.   Defendants deny the truth of the matter asserted in paragraph “124” of the

Second Amended Complaint.

       125.   Defendants deny the truth of the matter asserted in paragraph “125” of the



                                              14
Second Amended Complaint.

       126.    Defendants deny the truth of the matter asserted in paragraph “126” of the

Second Amended Complaint.

       127.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “127” of the Second Amended Complaint.

       128.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “128” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       129.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “129” of the Second Amended Complaint.

       130.    Defendants deny the truth of the matter asserted in paragraph “130” of the

Second Amended Complaint.

       131.    Defendants deny the truth of the matter asserted in paragraph “131” of the

Second Amended Complaint.

       132.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “132” of the Second Amended Complaint.

       133.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “133” of the Second Amended Complaint.

       134.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “134” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.



                                               15
       135.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “135” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       136.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “136” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       137.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “137” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       138.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “138” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.



       139.    Defendants deny the truth of the matter asserted in paragraph “139” of the

Second Amended Complaint.

       140.    Defendants deny the truth of the matter asserted in paragraph “140” of the

Second Amended Complaint.

       141.    Defendants deny the truth of the matter asserted in paragraph “141” of the

Second Amended Complaint.



                                               16
       142.    Defendants deny the truth of the matter asserted in paragraph “142” of the

Second Amended Complaint.

       143.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “143” of the Second Amended Complaint.

       144.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “144” of the Second Amended Complaint.

       145.    Defendants deny the truth of the matter asserted in paragraph “145” of the

Second Amended Complaint.

       146.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “146” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       147.    Defendants deny the truth of the matter asserted in paragraph “147” of the

Second Amended Complaint.

       148.    Defendants deny the truth of the matter asserted in paragraph “148” of the

Second Amended Complaint.

       149.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “149” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       150.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “150” of the Second Amended Complaint, except to

admit that Mr. Kwok has published a number of videos on social media.



                                               17
       151.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “151” of the Second Amended Complaint.

       152.    Defendants deny the truth of the matter asserted in paragraph “152” of the

Second Amended Complaint.

       153.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “153” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese, Defendants also deny that Mr. Kwok ridicules political refugees who truly

participated in the Tiananmen Square protests.

       154.    Defendants deny the truth of the matter asserted in paragraph “154” of the

Second Amended Complaint.

       155.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “155” of the Second Amended Complaint, except to

admit that Mr. Kwok has published a number of videos on social media.

       156.    Defendants deny the truth of the matter asserted in paragraph “156” of the

Second Amended Complaint.

       157.    Defendants deny the truth of the matter asserted in paragraph “157” of the

Second Amended Complaint.

       158.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “168” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.




                                                 18
       159.    Defendants deny the truth of the matter asserted in paragraph “159” of the

Second Amended Complaint.

       160.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “160” of the Second Amended Complaint, except to

admit that Mr. Kwok has published a number of videos on social media.

       161.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “161” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       162.    Defendants deny the truth of the matter asserted in paragraph “162” of the

Second Amended Complaint.

       163.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “163” of the Second Amended Complaint, noting that

there is no certified translation and Mr. Kwok speaks limited English and only broadcasts in

Chinese.

       164.    Defendants deny the truth of the matter asserted in paragraph “164” of the

Second Amended Complaint.

       165.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “165” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       166.    Defendants deny knowledge and information sufficient to form a belief as to the




                                               19
truth of the matter asserted in paragraph “166” of the Second Amended Complaint, except to

admit that Mr. Kwok has published a number of videos on social media.

       167.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “167” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       168.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “168” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       169.    Defendants deny the truth of the matter asserted in paragraph “169” of the

Second Amended Complaint.

       170.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “170” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       171.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “171” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       172.    Defendants deny knowledge and information sufficient to form a belief as to the




                                               20
truth of the matter asserted in paragraph “172” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       173.    Defendants deny the truth of the matter asserted in paragraph “173” of the

Second Amended Complaint.

       174.    Defendants deny the truth of the matter asserted in paragraph “174” of the

Second Amended Complaint.

       175.    Defendants deny the truth of the matter asserted in paragraph “175” of the

Second Amended Complaint, except to admit that Mr. Kwok has published a number of videos

on social media.

       176.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “176” of the Second Amended Complaint.

       177.    Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “177” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

       178.    Defendants deny the truth of the matter asserted in paragraph “178” of the

Second Amended Complaint.

       179.    Defendants deny the truth of the matter asserted in paragraph “179” of the

Second Amended Complaint.

       180.    Defendants deny the truth of the matter asserted in paragraph “180” of the

Second Amended Complaint.

       181.    Defendants deny the truth of the matter asserted in paragraph “181” of the



                                               21
Second Amended Complaint.

          182.   Defendants deny the truth of the matter asserted in paragraph “182” of the

Second Amended Complaint.

          183.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “183” of the Second Amended Complaint.

          184.   Defendants deny the truth of the matter asserted in paragraph “184” of the Second

Amended Complaint.

          185.   Defendants deny the truth of the matter asserted in paragraph “185” of the Second

Amended Complaint.

          186.   Defendants deny the truth of the matter asserted in paragraph “186” of the Second

Amended Complaint.

          187.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “187” of the Second Amended Complaint.

          188.   Defendants deny the truth of the matter asserted in paragraph “188” of the Second

Amended Complaint.

          189.   Defendants deny the truth of the matter asserted in paragraph “189” of the Second

Amended Complaint.

          190.   Defendants deny the truth of the matter asserted in paragraph “190” of the Second

Amended Complaint.

          191.   Defendants repeat, reiterate, and restate each and every paragraph contained in

paragraphs “1” through “190” herein with the same force and effect as if set forth at length

herein.

          192.   Defendants deny the truth of the matter asserted in paragraph “192” of the Second



                                                 22
Amended Complaint.

          193.   Defendants deny the truth of the matter asserted in paragraph “193” of the Second

Amended Complaint.

          194.   Defendants deny the truth of the matter asserted in paragraph “194” of the Second

Amended Complaint.

          195.   Defendants deny the truth of the matter asserted in paragraph “195” of the Second

Amended Complaint.

          196.   Defendants deny the truth of the matter asserted in paragraph “196” of the Second

Amended Complaint.

          197.   Defendants repeat, reiterate, and restate each and every paragraph contained in

paragraphs “1” through “196” herein with the same force and effect as if set forth at length

herein.

          198.   Defendants deny the truth of the matter asserted in paragraph “198” of the Second

Amended Complaint.

          199.   Defendants deny the truth of the matter asserted in paragraph “199” of the Second

Amended Complaint.

          200.   Defendants deny the truth of the matter asserted in paragraph “200” of the Second

Amended Complaint.

          201.   Defendants deny the truth of the matter asserted in paragraph “201” of the Second

Amended Complaint.

          202.   Defendants deny the truth of the matter asserted in paragraph “202” of the Second

Amended Complaint.

          203.   Defendants deny knowledge and information sufficient to form a belief as to the



                                                 23
truth of the matter asserted in paragraph “203” of the Second Amended Complaint.

          204.   Defendants deny knowledge and information sufficient to form a belief as to the

truth of the matter asserted in paragraph “204” of the Second Amended Complaint, specifically

noting that there is no certified translation and Mr. Kwok speaks limited English and only

broadcasts in Chinese.

          205.   Defendants deny the truth of the matter asserted in paragraph “205” of the Second

Amended Complaint.

          206.   Defendants deny the truth of the matter asserted in paragraph “206” of the Second

Amended Complaint, except to note that a portion of the paragraph seems to call for a legal

conclusion regarding privilege and Defendants defer to the controlling laws and statutes related

to that portion of the allegation.

          207.   Defendants deny the truth of the matter asserted in paragraph “207” of the Second

Amended Complaint.

          208.   Defendants deny the truth of the matter asserted in paragraph “208” of the Second

Amended Complaint.

          209.   Defendants deny the truth of the matter asserted in paragraph “209” of the Second

Amended Complaint.

          210.   Defendants repeat, reiterate, and restate each and every paragraph contained in

paragraphs “1” through “209” herein with the same force and effect as if set forth at length

herein.

          211.   Defendants deny the truth of the matter asserted in paragraph “211” of the Second

Amended Complaint.

          212.   Defendants deny the truth of the matter asserted in paragraph “212” of the Second



                                                 24
Amended Complaint.

          213.   Defendants deny the truth of the matter asserted in paragraph “213” of the Second

Amended Complaint.

          214.   Defendants deny the truth of the matter asserted in paragraph “214” of the Second

Amended Complaint.

          215.   Defendants deny the truth of the matter asserted in paragraph “215” of the Second

Amended Complaint.

          216.   Defendants deny the truth of the matter asserted in paragraph “216” of the Second

Amended Complaint.

          217.   Defendants deny the truth of the matter asserted in paragraph “217” of the Second

Amended Complaint.

          218.   Defendants deny the truth of the matter asserted in paragraph “218” of the Second

Amended Complaint.

          219.   Defendants repeat, reiterate, and restate each and every paragraph contained in

paragraphs “1” through “218” herein with the same force and effect as if set forth at length

herein.

          220.   Defendants deny the truth of the matter asserted in paragraph “220” of the Second

Amended Complaint.

          221.   Defendants deny the truth of the matter asserted in paragraph “221” of the Second

Amended Complaint.

          222.   Defendants deny the truth of the matter asserted in paragraph “222” of the Second

Amended Complaint.

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE



                                                 25
           Plaintiff fails to state a claim upon which relief may be granted.

             AS AND FOR A SECOND AFFIRMATIVE DEFENSE

          Plaintiffs lack standing to raise any of the claims asserted herein.

              AS AND FOR A THIRDAFFIRMATIVE DEFENSE

              Plaintiffs’ claims are barred by the Statute of Limitations.

             AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

         Defendants assert truth as an absolute defense to Plaintiffs’ Claims.

              AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

            Plaintiffs’ claims are barred by the doctrine of unclean hands.

              AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                Plaintiffs’ claims are barred by the doctrine of laches.

            AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

Plaintiffs’ claims are barred by the doctrines of equitable and/or promissory estoppel.

             AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE

    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs damages,

                       if any, were not caused by Defendants.

              AS AND FOR A NINTH AFFIRMATIVE DEFENSE

           Plaintiff has knowingly waived any claim it has alleged herein.

              AS AND FOR A TENTH AFFIRMATIVE DEFENSE

Plaintiffs are public figures and, further, any assertions regarding them were opinion.

                                        Respectfully submitted,
                                        /s/ Aaron A. Mitchell
                                        AARON A. MITCHELL
                                        Lawall & Mitchell, LLC
                                        162 E. 64th Street,
                                        New York, New York 10065


                                          26
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of December 2019, a copy of the foregoing was
served electronically served via ECF on the following:


      David D. Lin, counsel for Plaintiffs.

                                              /s/ Aaron A. Mitchell_______
                                              Aaron A. Mitchell (AM0831)




                                                27
